Petitioner, an inmate, commenced this CPLR article 78 proceeding to challenge the denial of his grievance requesting that he be allowed to send to his family 668 postage stamps that were permanently confiscated from him. Supreme Court dismissed the petition, and petitioner now appeals.
We affirm. Although the Department of Correctional Services Directive No. 4910 § VI (D) sets forth options for the disposal of contraband, including allowing inmates to mail certain items home when appropriate, the options also include storage or destruction. The determination that petitioner is not allowed to choose among those options is not an arbitrary and capricious interpretation of that directive (see Matter of Fullwood v Lamy, 28 AD3d 1016, 1016 [2006]; Matter of Abdul-Matiyn v Commissioner of State of N.Y. Dept. of Correctional Servs., 252 AD2d 754, 755 [1998]), especially considering that the stamps at issue, which exceeded $20 in value in violation of a prison disciplinary rule, were confiscated from petitioner as part of a penalty imposed in a tier III disciplinary hearing in which he was found to have obtained them by means of an unauthorized exchange. *861Petitioner’s remaining contentions, including his claim of selective enforcement, have been reviewed and are without merit.
Mercure, J.P., Carpinello, Rose, Kane and Malone Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.